EXHIBIT 10.4
TERM NOTE

      $4,588,235.30    Buffalo, New York
December 23, 2009

FOR VALUE RECEIVED, the undersigned, ASTRONICS CORPORATION (“Borrower”) hereby
unconditionally promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(“Lender”), at the Commercial Banking Department Office of the Agent (as defined
in the Credit Agreement as hereinafter defined) at One HSBC Center, Buffalo, New
York 14203, or at Lender’s option, at such other place as may be designated from
time to time by the Lender, the principal sum of Four Million Five Hundred
Eighty-Eight Thousand Two Hundred Thirty-Five and 30/100 Dollars ($4,588,235.30)
in lawful money of the United States of America, in seventeen (17) consecutive
quarterly installments of principal as follows: One (1) quarterly principal
installment of $352,941.17 on January 1, 2010, followed by eleven (11) equal
consecutive quarterly principal installments of $176,470.58 each commencing on
April 1, 2010, and payable on the first day of each July, October, January and
April thereafter, to and including October 1, 2012, followed by four (4) equal
consecutive quarterly principal installments of $352,941.17 each payable on the
first day of January, April, July and October in 2013, and one (1) final
installment on January 30, 2014 in an amount equal to the then unpaid principal
balance hereof, together with interest as provided below.
The Borrower further promises to pay interest on the unpaid principal amount
hereof from time to time at the rates and on the dates determined in accordance
with the provisions of an Amended and Restated Credit Agreement dated as of
January 30, 2009 among the Borrower, HSBC Bank USA, National Association, as
agent, for itself, the Lender, and the other lending institutions and issuing
banks now or hereafter parties thereto, as the same has been and may hereafter
be amended, supplemented, renewed, replaced or otherwise modified (“Credit
Agreement”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
After maturity, whether by acceleration or otherwise, this Note shall bear
interest at a rate per annum equal to two percent (2%) plus the rate of interest
otherwise applicable on this Note; provided, however, in no event shall the rate
of interest on this Note exceed the maximum rate authorized by applicable law.
The holder hereof is authorized to inscribe on the schedule attached to this
Note or any continuation thereof (“Schedule”) the amount of each repayment of
principal, the amount and, the date of the continuation or conversion of any
Libor Loan or ABR Loan, and the dates on which each Interest Period shall begin
and end. Each entry on the Schedule shall be prima facie evidence of the facts
so set forth. No failure by the holder to make, and no error by the holder in
making, any inscription on the Schedule shall affect the undersigned’s
obligation to repay the full principal amount advanced by the holder to or for
the account of the undersigned or the undersigned’s obligation to pay interest
thereon at the agreed upon rate.

 

- 2 -



--------------------------------------------------------------------------------



 



If any installment of this Note is not paid when due, whether because such
installment becomes due on a Saturday, Sunday or bank holiday or for any other
reason, the Borrowers will pay interest thereon at the aforesaid rate until the
date of actual receipt of such installment by the holder of this Note.
No failure by the holder hereof to exercise, and no delay in exercising, any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise by the holder of any right or power hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.
No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by duly
authorized officers of the Borrowers and the holder hereof.
This Note is a Term Note as referred to in the Credit Agreement, to which
reference is hereby made with respect to interest rate provisions, mandatory and
voluntary prepayment provisions, prepayment premiums, collateral and rights of
acceleration of the principal hereof on the occurrence of certain events. This
Term Note is given in substitution and replacement for, but not in payment of, a
Term Note dated January 30, 2009 issued by the Borrower to the Lender in the
face principal amount of $7,058,823.52.
Borrower hereby waives diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.
Borrower agrees to pay all costs and expenses incurred by the holder in
enforcing this Note or in collecting the indebtedness evidenced hereby,
including, without limitation, if the holder retains counsel for any such
purpose, reasonable attorneys’ fees and expenses.
This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.

                  ASTRONICS CORPORATION
 
           
 
  By:        
 
     
 
David C. Burney    
 
      Vice President — Finance and Treasurer    

 

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE
LOANS, RATE OPTIONS AND PAYMENTS OF PRINCIPAL

                                                                      AMOUNT OF
                                                LOAN                            
            DATE LOAN     MADE,                     AMOUNT OF     AGGREGATE    
        MADE, CONTINUED     CONTINUED     INTEREST             PRINCIPAL    
UNPAID     NOTATION   TYPE OF   OR     OR     PERIOD     DUE     PAID OR    
PRINCIPAL     MADE BY   LOAN   CONVERTED     CONVERTED     DATES     DATE    
PREPAID     BALANCE     AND DATE  
 
                                                       

 

